



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sidhu, 2018 ONCA 591

DATE: 20180627

DOCKET: C65446

Watt, Pardu and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jaspal Sidhu

Respondent

Jeff Marshman, for the appellant

Kathleen Farrell, for the respondent

Heard and released orally: June 25, 2018

On appeal from the sentence imposed on April 10, 2018 by
    Justice Allan Maclure of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

On April 10, 2018 the appellant pled guilty to several offences
    including theft, possession of stolen property, flight from police and two
    counts of failing to comply with the terms of a recognizance. In accordance
    with a joint submission, the presiding judge sentenced the appellant to a term
    of imprisonment of 6 months, the sentence to be served consecutively to a 12
    month sentence the parties believed the appellant to then be serving. The
    intention of the parties was that the global sentence be one of 18 months in
    custody.

[2]

As it turned out, the appellant had finished serving his earlier
    sentence about one month prior to the imposition of the sentence under appeal.
    His detention, at that time, was due to the charges to which this sentence from
    appeal relates.

[3]

Since the parties were under the erroneous impression that the appellant
    was still serving his previous sentence when the sentence under appeal was
    imposed, no credit was sought and none given for a period of 32 days between expiration
    of the prior sentence and imposition of the sentence under appeal.

[4]

It is common ground between the parties that the appellant should have
    received a credit of 48 days for the 32 days spent in pre-disposition custody
    on the charges to which this appeal relates. We agree.

[5]

In the result, leave to appeal sentence is granted, the appeal allowed
    and the sentence reduced from 184 days to 136 days. The ancillary orders
    imposed by the sentencing judge will remain in place.

David Watt J.A.

G. Pardu J.A.

L.B. Roberts J.A.


